           Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 1 of 38



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division


GREGORIK COLLINGTON,                               *

       Plaintiff,                                  *
v.                                                            Case No.: GJH-20-966
                                                   *
STATE OF MARYLAND, et al.,
                                                   *
       Defendants.
                                                   *
*      *       *       *       *       *       *       *      *       *       *       *       *

                                   MEMORANDUM OPINION

       Plaintiff Gregorik Collington brought this civil action against the State of Maryland,

Calvert County, Sheriff Mike Evans, Deputy Harms, Officer Gains, Deputy Buck, Deputy Kelly,

Deputy Wilson, Sergeant Borchesky, Detective Wells, Captain Ireland, other known and/or

unknown police officers or sheriff’s deputies (“John Doe officer and deputy defendants”), former

State’s Attorney Laura Martin, and Assistant State’s Attorney Lisa Ridge, alleging several state

tort claims (Counts 1, 2, 3, 5, and 6), a state constitutional claim (Count 4), and several federal

constitutional claims under 42 U.S.C. § 1983 (Counts 7, 8, and 9). ECF No. 6. Pending before

the Court is a Motion to Dismiss or for Summary Judgment filed by Defendants Calvert County,

Evans, Harms, Buck, Kelly, Wilson, Borchesky, Wells, and Ireland (“Law Enforcement

Defendants”), ECF No. 15, and a Motion to Dismiss filed by Defendants State of Maryland,

Martin, and Ridge (“State Defendants”), ECF No. 22. No hearing is necessary. See Loc. R. 105.6

(D. Md. 2018). For the following reasons, Law Enforcement Defendants’ Motion to Dismiss or

for Summary Judgment, ECF No. 15, is granted, in part, and denied, in part, and State

Defendants’ Motion to Dismiss, ECF No. 22, is granted by concession.



                                                   1
               Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 2 of 38



I.         BACKGROUND

           A.       Factual Background1

           Plaintiff is an African-American male and a resident of Prince George’s County,

Maryland. ECF No. 6 ¶ 1. According to Plaintiff, he has been “injured and risks further harm as a

result of the Defendants’ illegal acts and omissions.” Id. These illegal acts and omissions

allegedly form a pattern of harassment against Plaintiff and include: “unlawful arrest, search, and

detention, as well as assault, battery, false arrest, false imprisonment, malicious prosecution and

malicious abuse of the criminal process[.]” Id. ¶ 16. Specifically, Plaintiff describes the

following events:

               On January 27, 2017, Defendants re-opened and requested the court to issue a bench
                warrant in Plaintiff’s case, numbered 04-K-10-000228. Id. ¶¶ 16, 23. Plaintiff had
                pleaded guilty in 2011 and served a prison sentence in relation to that case. Id.2

               On February 19, 2017, Defendants subjected Plaintiff to an “unnecessarily rough stop
                and arrest[,]” purportedly because of several outstanding warrants related to
                possession charges. Id. ¶¶ 16, 24.3

               Defendants arrested Plaintiff as a result of the February 19, 2017 stop for possession
                of cocaine, “even though the government knew at least by May 2, 2017 that the
                purported substance involved did not contain any controlled dangerous substances[.]”
                Id.4

               The State’s Attorney’s Office removed Plaintiff’s case, numbered 6O00060962, from
                the stet docket and requested the issuance of a bench warrant[.] Id. ¶¶ 16, 25.

               On April 17, 2017, Defendant Harms detained Plaintiff and, along with other John
                Doe officer and deputy defendants, unlawfully seized at least $2000 and three cell



1
 Unless otherwise stated, the background facts are taken from Plaintiff’s Amended Complaint, ECF No. 6, and are
presumed to be true.

2
    Plaintiff does not specify which of the Defendants were involved in this event.
3
    Plaintiff does not specify which of the Defendants were involved in this event.
4
    Plaintiff does not specify which of the Defendants were involved in this event.


                                                            2
               Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 3 of 38



                phones during a warrantless search.5 Id. ¶¶ 16, 17. However, Defendants later claimed
                that only $1260 was seized, even though Defendants never gave Plaintiff or anyone
                else any receipt or other documentation for the seizure. Id. ¶¶ 16, 18. Personnel of the
                Calvert County Sheriff’s Department admitted that they had the property but did not
                return the property at Plaintiff’s request. Id. ¶ 18.6

               On September 12, 2017, Defendant Harms and other John Doe officer and deputy
                defendants illegally detained Plaintiff’s person and then made contradictory
                statements regarding the reason for Plaintiff’s arrest, including that they had
                articulable suspicion or, in the alternative, that there was a death threat against
                Plaintiff. Id. ¶¶ 16, 26.

               Defendants came to the homes of Plaintiff’s friends and family to speak with Plaintiff
                despite Plaintiff and Plaintiff’s counsel asking Defendants not to question Plaintiff
                without his attorney present. Id. ¶¶ 16, 26.7

               Calvert County attorneys and state attorneys, including State Defendants, retained
                Plaintiff’s property seized on April 17, 2017 under the false pretense of the property
                being evidence of a crime, obtained a warrant without probable cause for at least one
                of the telephones seized, and did not follow proper procedure in returning the
                property to Plaintiff. Id. ¶¶ 16, 27. Specifically, on April 27, 2017, Defendant Martin
                told Plaintiff that the money and phones were being held as evidence in an ongoing
                investigation involving drug activity. Id. ¶ 19.

               On or about March 31, 2018, Defendant Kelly swore certain facts in a Statement of
                Probable Cause. Id. ¶ 28. On March 29, 2018, Judge Wells signed three separate
                search and seizure warrants based on Defendant Kelly’s affidavits, including warrants
                for the search and seizure of Plaintiff’s body, Plaintiff’s Jeep, and a residence located
                at 12558 Santa Rosa Road, Lusby, Maryland. Id. These search warrants were issued
                in reference to a controlled dangerous substance (“CDS”) investigation where
                Plaintiff was the target. Id.

               On March 30, 2018, Defendants made a traffic stop on Plaintiff’s Jeep pursuant to the
                search and seizure warrants described above. Id. This stop was “conducted by DFC
                Holt[,]” who is not a named defendant. Id. During the traffic stop, John Doe officer
                and deputy defendants conducted a strip search of Plaintiff’s body on a public street,
                despite the absence of a reason why this search could not have been conducted in

5
    The Amended Complaint provides multiple dates for this event. ECF No. 6 ¶ 17 (“April 15, 2017”).
6
 Not included in Plaintiff’s Complaint but documented in state court documents from the District Court of
Maryland for Calvert County, Plaintiff previously filed a lawsuit related to this incident in December 2017. ECF No.
15-3. Plaintiff’s complaint in that lawsuit includes the exact same allegations included in the instant Complaint. Id.
The Honorable Kenneth A. Talley, after a bench trial, dismissed Plaintiff’s state action in October 2018. ECF No.
15-4.
7
    Plaintiff does not specify which of the Defendants were involved in this event.


                                                            3
               Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 4 of 38



                private. Id. Also during the traffic stop, John Doe officer and deputy defendants
                indicated they were going to plant a gun in Plaintiff’s vehicle. Id.8 One gram of
                marijuana was found during the strip search of Plaintiff. Id.

               Also, on March 30, 2018, members of the Calvert County Sheriff’s Office executed a
                search of the residence located at 12558 Santa Rosa Rd., Lusby, Maryland. Id. ¶ 29.
                During the search, the officers found 6.3 grams of suspected cocaine, a black digital
                scale with suspected cocaine residue, loose currency, and multiple pieces of mail
                addressed to Plaintiff at a different address. Id.

               Based on evidence from the March 30, 2018 searches, Plaintiff was indicted and
                convicted for possession with intent to distribute CDS, possession of CDS, and
                possession of CDS paraphernalia. Id. The Maryland Court of Special Appeals,
                however, vacated this conviction. Id.9

           Plaintiff alleges that these events demonstrate that the State of Maryland, Calvert County,

the Calvert County’s Sheriff’s Department, and the Calvert State’s Attorney’s Office “have and

or had . . . a policy and or custom of allowing and encouraging investigations, arrests,

indictments and prosecutions that are not based on probable cause, that are based on false and

misleading information, and of withholding exculpatory information.” Id. ¶ 31.

           B.       Procedural Background

           Plaintiff initiated this lawsuit on April 14, 2020, ECF No. 1, and filed his Amended

Complaint on July 15, 2020, ECF No. 6. The Amended Complaint brings nine claims: False

Arrest (Count 1); False Imprisonment (Count 2); Negligence (Count 3); Violations of Maryland

Declaration of Rights/State Constitutional Claim (Count 4); Vicarious Liability (Count 5);

Malicious Prosecution (Count 6); Violations of Federal Law – Constitutional Claim under 42




8
    Plaintiff, however, does not allege the John Doe officer and deputy defendants ever planted the gun.
9
  Plaintiff also alleges that during the trial it was revealed that Defendant Ridge withheld exculpatory evidence from
the defense and violated the rule on witnesses by warning the officers who were involved in the discussion to plant
the gun that they were about to be questioned regarding that issue. ECF No. 6 ¶ 29.


                                                            4
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 5 of 38



U.S.C. § 1983 (Count 7);10 Violations of Federal Law – Discrimination based on Race in

violation of the Equal Protection Clause of the United State Constitution (Count 8); and

Violations of Federal Law – Discrimination based on Sex in violation of the Equal Protection

Clause of the United States Constitution (Count 9). ECF No. 6 at 14–30. On July 23, 2020, the

Court granted Plaintiff leave to proceed in forma pauperis. ECF No. 9.

        The Law Enforcement Defendants filed their Motion to Dismiss or for Summary

Judgment (“Law Enforcement Defendants’ Motion”) on August 19, 2020. ECF No. 15. On

September 24, 2020, Plaintiff filed a Motion to Enlarge Time to Respond to Defendant’s Motion

to Dismiss and for Summary Judgment, ECF No. 18, and then filed an additional Motion to Late

File Response to Defense Motion to Dismiss or for Summary Judgment, the Time for Filing

Having Expired, ECF No. 20, on October 2, 2020, attaching his proposed opposition to the latter

motion, ECF No. 20-2. The Court granted both of Plaintiff’s motions for extension of time on

March 30, 2021 and permitted the Law Enforcement Defendants to file a reply within ten days.

ECF No. 24. The Law Enforcement Defendants filed their reply the following day. ECF No. 25.

        The State Defendants filed their Motion to Dismiss on October 19, 2020. ECF No. 22.

Plaintiff responded on November 2, 2020, ECF No. 23, conceding that “claims against the State

of Maryland should not be pursued in this forum based on Eleventh Amendment Immunity” and

requesting that “this case as it pertains to the State Defendants be dismissed in Maryland Federal

District Court pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), without prejudice.” Id.

at 1.11 Thus, while the Court will now turn to the merits of the claims against the Law


10
  The Amended Complaint includes two counts labeled count 7—(1) Violations of Federal Law – Constitutional
Claim, ECF No. 6 at 24; and (2) Violations of Federal Law - 42 U.S.C. § 1983, id. at 26—however, both counts
include substantially similar allegations.
11
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers
generated by that system.


                                                        5
           Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 6 of 38



Enforcement Defendants, the State Defendants’ Motion to Dismiss is granted by concession.

II.       STANDARD OF REVIEW

          A.     Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)

          To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555 (“[A]

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.”)).

          The purpose of Rule 12(b)(6) “is to test the sufficiency of a complaint and not to resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Presley v.

City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and internal quotation marks

omitted). When deciding a motion to dismiss under Rule 12(b)(6), a court “must accept as true

all of the factual allegations contained in the complaint[,]” and must “draw all reasonable

inferences [from those facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations and internal quotation marks omitted).

The Court need not, however, accept unsupported legal allegations, see Revene v. Charles Cty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal conclusions couched as factual allegations,

see Papasan v. Allain, 478 U.S. 265, 286 (1986), or conclusory factual allegations devoid of any



                                                   6
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 7 of 38



reference to actual events, see United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979).

       B.      Motion for Summary Judgment

       If the Court considers materials outside the pleadings, the Court must treat a motion to

dismiss as one for summary judgment. Fed. R. Civ. P. 12(d). When the Court treats a motion to

dismiss as a motion for summary judgment, “[a]ll parties must be given a reasonable opportunity

to present all the material that is pertinent to the motion.” Id. When the moving party styles its

motion as a “Motion to Dismiss or for Summary Judgment,” as is the case here, and attaches

additional materials to its motion, the nonmoving party is, of course, aware that materials outside

the pleadings are before the Court, and the Court can treat the motion as one for summary

judgment. See Laughlin v. Metro. Washington Airports Auth., 149 F.3d 253, 260–61 (4th Cir.

1998). Further, the Court is not prohibited from granting a motion for summary judgment before

the commencement of discovery. See Fed. R. Civ. P. 56(a) (stating that the court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact”

without distinguishing pre-or post-discovery).

       Summary judgment is appropriate if “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . . ,

admissions, interrogatory answers, or other materials,” Fed. R. Civ. P. 56(c), show that there is

“no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

party moving for summary judgment bears the burden of demonstrating that no genuine dispute

exists as to material facts. Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir.

1987). If the moving party demonstrates that there is no evidence to support the nonmoving



                                                  7
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 8 of 38



party’s case, the burden shifts to the nonmoving party to identify specific facts showing that

there is a genuine issue for trial. See Celotex Corp., 477 U.S. at 322–23. A material fact is one

that “might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto

Glass, 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A dispute of material fact is only “genuine” if “sufficient evidence favoring the

nonmoving party” exists for the trier of fact “to return a verdict for that party.” Anderson, 477

U.S. at 248. However, the nonmoving party “cannot create a genuine issue of material fact

through mere speculation or the building of one inference upon another.” Beale v. Hardy, 769

F.2d 213, 214 (4th Cir. 1985) (citation omitted). When ruling on a motion for summary

judgment, “[t]he evidence of the non-movant is to be believed, and all justifiable inferences are

to be drawn in his favor.” Anderson, 477 U.S. at 255 (citation omitted).

       While the Court may rule on a motion for summary judgment prior to commencement of

discovery, see, e.g., Demery v. Extebank Deferred Comp. Plan (B), 216 F.3d 283, 286 (2d Cir.

2000), Federal Rule of Civil Procedure 56(d) “mandates that summary judgment be denied when

the nonmovant has not had the opportunity to discover information that is essential to his

opposition.” Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014) (internal quotation marks and

citation omitted). To obtain Rule 56(d) relief, the non-moving party bears the burden of showing

how discovery “could possibly create a genuine issue of material fact sufficient . . . to survive

summary judgment, or otherwise affect the court’s analysis.” Poindexter v. Mercedes-Benz

Credit Corp., 792 F.3d 406, 411 (4th Cir. 2015) (internal quotation marks and citation omitted).

       C.      Dismissal under 28 U.S.C. § 1915

       Finally, the in forma pauperis statute authorizes district courts “at any time” to dismiss a

case where the Complaint fails to state a claim on which relief may be granted, or if the claim is



                                                 8
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 9 of 38



frivolous, malicious, or “seeks monetary relief against a defendant who is immune from” suit. 28

U.S.C. § 1915(e)(2)(B). See also Jenkins v. Tillbrook, No. PX-18-565, 2018 WL 1570259, at * 1

(D. Md. Mar. 30, 2018). Where the Court assesses whether a Complaint should be dismissed

under § 1915(e)(2)(B), the standards are “the same as those for reviewing a dismissal under

Federal Rule of Civil Procedure 12(b)(6).” Thomas v. The Salvation Army S. Territory, 841 F.3d

632, 637 (4th Cir. 2016) (quoting De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003)).

III.   DISCUSSION

       Because the Court’s jurisdiction over this action is based on federal question jurisdiction,

28 U.S.C. § 1331, the Court will first discuss whether Plaintiff’s federal claims can withstand

Law Enforcement Defendants’ Motion. Finding that at least one of Plaintiff’s federal claims

survives, the Court will then turn to the viability of Plaintiff’s state law claims.

       A.       Federal Claims

               1.      Violations of Federal Law – Constitutional Claim, 42 U.S.C. § 1983
                       (Count 7)

       Plaintiff alleges in Count 7 that Defendants engaged in the illegal conduct mentioned in

the Amended Complaint “to the injury of [Plaintiff] and deprived him of his then existing and

clearly established rights, privileges and immunities secured to him by the United States

Constitution, including but not limited to the Fourth, Fifth, and Sixth Amendments, and arising

under the law and statutes of the United States.” ECF No. 6 ¶ 87 (emphasis added); see also id.

¶ 96. Plaintiff then elaborates that “[a]ll defendants . . . have subjected [Plaintiff] to conduct

consisting of unreasonable, unnecessary, and excessive force, deprivation of his due process

rights, deprivation of his equal protection rights, police misconduct, false imprisonment,

improper detention, improper investigation, suppression of evidence, failure to release and or end

the prosecution of [Plaintiff] upon learning exculpatory information, publicly strip searching


                                                   9
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 10 of 38



[Plaintiff], [and] improper training and pro[cedures] and protocols[.]” Id. ¶ 88; see also id. ¶ 97.

Finally, Plaintiff alleges that Defendants’ conduct deprived him of his “rights, privileges and

immunities secured to him by the United States Constitution[,]” including: “[f]reedom from

illegal detention or imprisonment; freedom from the use of excessive or unreasonable force;

freedom from physical abuse, coercion and intimidation; the right to due process; the right to

life[;] the right to liberty; and freedom from unreasonable searches and seizures.” Id. ¶¶ 91, 100.

       Thus, in the space of one claim, Plaintiff presents numerous federal constitutional and

statutory theories of liability but fails to allege what conduct forms the basis for which theory of

liability and which defendants are responsible for that conduct. Such a claim fails to give

Defendants fair notice of the grounds of Plaintiff’s entitlement to relief, impeding Defendants’

ability to frame responsive pleadings and prepare defenses. See Twombly, 550 U.S. at 555; see

also Fed. R. Civ. P. 8(a)(2) (requiring that a complaint contain “a short and plain statement of the

claim”); Fed. R. Civ. P. 8(d)(1) (necessitating that each averment “be simple, concise, and

direct.”). Plaintiff has likewise burdened the Court with fishing through the Amended Complaint

in order to reconcile Plaintiff’s factual allegations with the various theories of liability he

presents, a challenge exacerbated by Plaintiff’s indiscriminate allegation of every cause of action

against every Defendant. While a court should draw all reasonable inferences in favor of the

plaintiff when considering a motion to dismiss, E.I. du Pont de Nemours & Co., 637 F.3d at 440,

“[d]istrict judges are not mind readers. . . . [T]hey cannot be expected to construct full blown

claims from sentence fragments, which is essentially what [Plaintiff] is seeking here.” Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

       Nevertheless, “[w]here the context . . . makes clear a litigant’s essential grievance, the

complainant’s additional invocation of general legal principles need not detour the district court



                                                  10
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 11 of 38



from resolving that which the litigant himself has shown to be his real concern.” Id. Here, from

Plaintiff’s other allegations and claims it seems reasonably clear that the actionable conduct at

the base of Defendant’s federal constitutional claims, to the extent those claims are brought

against the Law Enforcement Defendants, is the September 2017 detention and the March 2018

public strip search.12 See ECF No. 6 ¶ 88 (“All defendants acting under color of Law, have

subjected [Plaintiff] to conduct consisting of . . . false imprisonment, improper detention, . . .

[and] publicly strip searching [Plaintiff.]”). Plaintiff has sufficiently pleaded Fourth Amendment

claims based on both these incidents.13

                            a.       September 2017 Detention

         Even if a detention is brief, “the Fourth Amendment requires at least a minimal level of

objective justification for making the stop.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000)

(citation omitted). With respect to the September 2017 detention, Plaintiff has (1) sufficiently

pleaded that he was detained, see ECF No. 6 ¶ 26 (“Calvert County Law enforcement then

effected an illegal detention . . . when Calvert County Sheriff’s Deputies, including Officer

Harms and other unknown officers seized his person on or about September 12, 2017.”), and (2)

set forth sufficient factual content to support an inference that the detention was without any

justification, see id. (“Calvert County Sheriff’s Deputies subsequently made contradictory



12
   It is also likely that, in Count 7, Plaintiff wishes to seek redress for the unnecessarily rough stop and arrest in
February 2017 and the April 2017 unwarranted search and seizure of his property. However, as discussed below,
such claims are barred by the statute of limitations and res judicata, respectively. See infra §§ III.B.1.a, III.B.1.b; see
also Battle v. Ledford, 912 F.3d 708, 713 (4th Cir. 2019) (“The Supreme Court has directed that we apply a state’s
‘statute of limitations governing general personal injury actions’ when considering § 1983 claims.” (quoting Owens
v. Okure, 488 U.S. 235, 251 (1989))).
13
  While there may be other federal constitutional claims that Plaintiff intended to allege, the Court declines to
undertake the task of matching the various conduct alleged in the Amended Complaint with every federal
constitutional claim that conduct could possibly support. As the Court has previously mentioned, a court is not
required to “construct the plaintiff’s legal arguments for him[,]” Aurel, 2015 WL 2450981, at *1, especially where,
as here, the plaintiff is represented.


                                                            11
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 12 of 38



statements about the reason for their arrest of [Plaintiff, including stating] that they had

articulable suspicion and did not need probable cause, even though they never provided

articulable suspicion nor explained the subject matter of the articulable suspicion.”); see also

infra § III.B.1.c. Thus, Plaintiff has adequately pleaded a Fourth Amendment claim against

Defendant Harms and the John Doe officer and deputy defendants based on their September

2017 detention.14

         Law Enforcement Defendants argue that the Court should grant summary judgment in

Defendant Harms’ favor because of his uncontested affidavit stating that he “did not stop, detain,

or arrest Plaintiff” on September 12, 2017, or a similar date. ECF No. 15-1 at 6, 16, 21. In

Plaintiff’s response he states that “Plaintiff will need to conduct discovery to determine the

identity and roles of the officers involved in that incident.” ECF No. 20-2 at 12.

         As discussed above, see supra § II, Fed. R. Civ. P. 56(d) “mandates that summary

judgment be denied when the nonmovant has not had the opportunity to discover information

that is essential to his opposition.” Pisano, 743 F.3d at 931 (internal quotation marks and citation

omitted). To obtain Rule 56(d) relief, the non-moving party must show how discovery “could

possibly create a genuine issue of material fact sufficient . . . to survive summary judgment, or

otherwise affect the court’s analysis.” Poindexter, 792 F.3d at 411 (internal quotation marks and

citation omitted). “Generally such an attempt is made through the filing of a Rule 56(d) affidavit

that outlines the need for discovery and what additional facts litigants hope to uncover through



14
  Plaintiff’s Fourth Amendment claim based on the September 2017 detention is dismissed as to the other Law
Enforcement Defendants because, while Plaintiff specifically alleged the involvement of Defendant Harms and John
Doe officer and deputy defendants in his September 2017 detention, Plaintiff has not alleged that any of the other
Defendants were involved in the allegedly unjustified detention. Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir.
1977) (holding that to be liable under § 1983 the defendants must have “acted personally in the deprivation of the
plaintiff’s rights” and thus dismissing the claim because plaintiff did not allege a “personal connection” between his
constitutional rights violation and the defendant); see also infra § III.B.1.c.


                                                         12
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 13 of 38



discovery to properly defeat summary judgment.” Dave & Buster’s, Inc. v. White Flint Mall,

LLLP, 616 F. App’x 552, 561 (4th Cir. 2015). Yet, where “‘the nonmoving party’s objections

before the district court served as the functional equivalent,’ a Rule 56(d) affidavit may not be

necessary.” Id. (quoting Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244–45

(4th Cir. 2002)). Plaintiff’s statement in his opposition that he needs “discovery to determine the

identity and roles of the officers involved in that incident[,]” ECF No. 20-2 at 12, is the

equivalent of a Rule 56(d) affidavit because he alleges the need for discovery and what

additional facts Plaintiff hopes to uncover. Thus, as to Plaintiff’s Fourth Amendment claim

against Defendant Harms and John Doe officer and deputy defendants based on the September

2017 detention, summary judgment is inappropriate under Fed. R. Civ. P. 56(d). See Pisano, 743

F.3d at 931 (“A court should hesitate before denying a Rule 56(d) motion when the nonmovant

seeks necessary information possessed only by the movant.”). The Court denies Law

Enforcement Defendants’ Motion to Dismiss or for Summary Judgment as to that claim.

                       b.      March 2018 Public Strip Search

       With respect to the March 2018 public strip search, Plaintiff has pleaded that “[t]he

officers conducted a strip search of [his] body on a public street, despite the fact that there was

no exigency or other reason the search of [Plaintiff’s] person could not have been done in a

private location.” ECF No. 6 ¶ 28. “[T]he Fourth Amendment protects the right of the people to

be secure in their persons against unreasonable searches and seizures.” Amaechi v. West, 237

F.3d 356, 360 (4th Cir. 2001) (internal punctuation and citation omitted). Thus, to be

constitutional, a search must be reasonable. Id. A major factor in determining whether a strip

search is reasonable under the circumstances is whether the strip search is conducted in private.

See Polk v. Montgomery Cty., Md., 782 F.2d 1196, 1201–02 (4th Cir. 1986); see also U.S. v.



                                                 13
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 14 of 38



Dorlouis, 107 F.3d 248, 256 (4th Cir. 1997) (discussing the fact that the strip search did not

occur on the street subject to public viewing as a key factor in finding that the search was

constitutional). When a strip search is conducted in public without any exigent circumstances,

the Fourth Circuit has held those searches to be unreasonable and thus unconstitutional under the

Fourth Amendment. See Amaechi, 237 F.3d at 362 (finding a strip search was in violation of the

Fourth Amendment where the strip was conducted on the street in front of the plaintiff’s house

and where (1) the plaintiff was not a perceived threat to the officers’ safety at the time of the

search, (2) there was no security justification, and (3) there was no possibility that the plaintiff

would attempt to destroy or conceal evidence). Plaintiff has plausibly alleged the March 2018

strip search was just such a search—the strip search was conducted in public without any

justification for why the search had to be conducted immediately and in public. See ECF No. 6

¶ 28. Therefore, the Court finds Plaintiff has adequately alleged a Fourth Amendment claim

based on the March 2018 strip search. However, this claim is only adequately alleged as to the

John Doe officer and deputy defendants since Plaintiff has failed to allege the involvement of

any other named Law Enforcement Defendant. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th

Cir. 1977) (holding that a defendant is only liable under § 1983 when defendant “acted

personally in the deprivation of the plaintiff’s rights” and thus dismissing the claim because

plaintiff did not allege the required “personal connection” between his constitutional rights

violation and the defendant). The Court thus denies Law Enforcement Defendants’ Motion with

respect to Plaintiff’s Fourth Amendment claim against John Doe officer and deputy defendants

based on the March 2018 strip search.

               2.      Violations of Federal Law – Discrimination based on Race (Count 8)
                       and Sex (Count 9) in violation of the Equal Protection Clause of the
                       United States Constitution

       Plaintiff’s remaining two federal claims are discrimination claims under the Equal
                                                  14
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 15 of 38



Protection Clause of the United States Constitution; neither of these claims is sufficiently

pleaded under Twombly.

       “To succeed on an equal protection claim, [Plaintiff] must first demonstrate that he has

been treated differently from others with whom he is similarly situated and that the unequal

treatment was the result of intentional or purposeful discrimination.” Veney v. Wyche, 293 F.3d

726, 730 (4th Cir. 2002) (internal quotation marks and citations omitted). In an attempt to satisfy

these elements, Plaintiff’s allegations in Counts 8 and 9 consist of the repeated refrain:

       Defendants discriminated against Plaintiff by means of the actions described
       above based on [either his race or sex] as an African American Black man, and
       subjected him to disparate, negative, injurious and harassing treatment.
       [Citizens/Arrestees/People who were prosecuted in Calvert County] who were not
       [Black African Americans/African American men/African American Black men]
       were not treated this way.

ECF No. 6 ¶¶ 105–107, 111–113. These allegations, however, are the epitome of “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” which do

not satisfy the pleading requirements of Iqbal and Twombly. Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555). Thus, Plaintiff’s equal protection claims cannot survive a Fed. R.

Civ. P. 12(b)(6) motion to dismiss, and Law Enforcement Defendants’ Motion is granted as to

Counts 8 and 9. Id.; see also United Black Firefighters of Norfolk, 604 F.2d at 847 (stating that a

court, at the motion to dismiss stage, need not accept conclusory factual allegations devoid of

any reference to actual events).

       B.      State Claims

               1.      False Arrest (Count 1) and False Imprisonment (Count 2)

       Under Maryland common law, false arrest and false imprisonment share the same

elements. Dett v. Maryland, 869 A.2d 420, 427 (Md. Ct. Spec. App. 2005). “The elements are: 1)

the deprivation of the liberty of another; 2) without [his] consent; and 3) without legal


                                                 15
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 16 of 38



justification.” Id. (internal quotation marks and citations omitted) (alteration in original); see also

Pegues v. Wal-Mart Stores, Inc., 63 F. Supp. 3d 539, 542 (D. Md. 2014). The essence of these

two torts is “an unlawful detention.” Dett, 869 A.2d at 427.

         Plaintiff’s Amended Complaint asserts that (1) Defendants’ conduct deprived Plaintiff of

his individual freedom of movement and of his personal liberty, ECF No. 6 ¶¶ 41, 46; (2) “[a]t

no time did [Plaintiff] consent to the arrest or his numerous continued unjust detentions[,]” id.

¶¶ 42, 50; and (3) Plaintiff’s “harassment, detention, unjustified arrest and removal of his

property lacked any legal justification[,]” id. ¶¶ 43, 51. The Amended Complaint fails, however,

to specify which of the three detentions included in the fact section constitute false imprisonment

or arrest under Maryland law. Consequently, the Court briefly addresses each alleged detention:

(1) the “unnecessarily rough stop and arrest” in February 2017, id. ¶¶ 16, 24; (2) Defendant

Harms’ and John Doe officer and deputy defendants’ detention of Plaintiff in April 2017, id.

¶¶ 16, 17; and (3) Defendant Harms’ and John Doe officer and deputy defendants’ “illegal

detention” of Plaintiff in September 2017, id. ¶¶ 16, 26.15

                            a.       February 2017 Detention

         First, the stop and arrest in February 2017 cannot be the basis of Plaintiffs’ false arrest

and false imprisonment claims because such claims would be barred by the statute of limitations.

The statute of limitations is an affirmative defense to be raised in the pleadings “and is not

usually an appropriate ground for dismissal.” Gray v. Metts, 203 F. Supp. 2d 426, 428 (D. Md.

2002). However, dismissal under Fed. R. Civ. P. 12(b)(6) on statute of limitations grounds is



15
  Plaintiff also alleges in the Amended Complaint that he was the subject of a traffic stop in March 2018, during
which he was searched. ECF No. 6 ¶ 28. However, the Court does not consider the March 2018 detention as a
possible basis for Plaintiff’s false arrest and false imprisonment claims because Plaintiff alleges that this stop was
pursuant to a warrant and includes no allegations that the warrant was not legally justified. Id.



                                                           16
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 17 of 38



nonetheless appropriate “when the face of the complaint clearly reveals the existence of a

meritorious affirmative defense.” Id. (citation omitted); Goodman v. Praxair, Inc., 494 F.3d 458,

464 (4th Cir. 2007) (stating that Rule 12(b)(6) dismissal on statute of limitations grounds may

occur in the “relatively rare circumstances” when “all facts necessary to the affirmative defense

clearly appear on the face of the complaint” (emphasis in original) (internal quotations and

punctuation omitted)). Such is the case here.

         Under Maryland law, “[a] civil action at law shall be filed within three years from the

date it accrues unless another provision of the Code provides a different period of time within

which an action shall be commenced.” Md. Code Ann., Cts. & Jud. Proc. § 5-101. Since this

action was originally filed on April 14, 2020, an unjustified detention that occurred before April

14, 2017 cannot support Plaintiff’s false imprisonment and false arrest claims.16 Thus, the

February 2017 detention cannot support Plaintiff’s claims, and the Court grants Law

Enforcement Defendants’ Motion to Dismiss or for Summary Judgment with regard to Plaintiff’s

false arrest and false imprisonment claims to the extent they are based on the February 2017

detention.

                           b.       April 2017 Detention

         Second, as to Plaintiff’s April 2017 detention, Plaintiff alleges that Defendant Harms

detained Plaintiff in April 2017 and that, during that detention, the John Doe officer and deputy

defendants conducted a warrantless search and took some of Plaintiff’s property, including cash

and cell phones, without providing Plaintiff a receipt for the seizure. ECF No. 6 ¶¶ 17, 18.



16
  Plaintiff also makes a vague allegation that he was arrested for possession of cocaine as a result of the February
19, 2017 stop “even though the government knew at least by May 2, 2017 that the purported substance involved did
not contain any controlled dangerous substance[.]” ECF No. 6 ¶¶ 16, 24. However, the Court assumes that Plaintiff
was not detained as a consequence of the February 19, 2017 stop past May 2, 2017 since Plaintiff alleges he was
again stopped and searched in April 2017.


                                                         17
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 18 of 38



Plaintiff goes on to allege that Defendant Harms did not place Plaintiff under arrest nor charge

him with any drug activity. Id. ¶ 18. However, other than the conclusory allegation stating—

without specifying to which detention he is referring—that Plaintiff’s “harassment, detention,

unjustified arrest and removal of his property lacked any legal justification[,]” id. ¶ 43, Plaintiff’s

Amended Complaint does not allege that the April 2017 detention was not legally justified, nor

does it allege any facts that allow the Court to infer that was case. Rather, the focus of Plaintiff’s

complaints regarding the April 2017 detention was the unwarranted search and the

undocumented seizure of Plaintiff’s property. Id. ¶¶ 16–18. Thus, to the extent Plaintiff’s false

arrest and false imprisonment claims are based on Plaintiff’s April 2017 detention, those claims

are insufficiently pleaded under Twombly and Iqbal, and the Court grants Law Enforcement

Defendants’ Motion with regard to those claims. Iqbal, 556 U.S. at 678 (“Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

(citing Twombly, 550 U.S. at 555)).

       Even if Plaintiff had sufficiently pleaded a false arrest or false imprisonment claim based

on his April 2017 detention, Plaintiff previously, in December 2017, filed a lawsuit in the

District Court of Maryland for Calvert County related to this same incident, making exactly the

same allegations with respect to Defendant Harms. ECF No. 15-3. A bench trial was held before

the Honorable Kenneth A. Talley in October 2018, at the end of which Judge Talley directed a

verdict in favor of Defendants. ECF No. 15-4. Therefore, Plaintiff’s false arrest and false

imprisonment claims are barred by res judicata.

       Res judicata “bars the relitigation of a claim if there is a final judgment in a previous

litigation where the parties, the subject matter and causes of action are identical or substantially

identical as to issues actually litigated and as to those which could have or should have been



                                                  18
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 19 of 38



raised in the previous litigation.” Anne Arundel Cty. Bd. of Educ. v. Norville, 887 A.2d 1029,

1037 (Md. 2005). Under Maryland law, the elements of res judicata are: “(1) that the parties in

the present litigation are the same or in privity with the parties to the earlier dispute; (2) that the

claim presented in the current action is identical to the one determined in the prior adjudication;

and, (3) that there has been a final judgment on the merits.” Id.

         The first element of res judicata is met. Defendant Evans, Sheriff for Calvert County, was

a party to Plaintiff’s original state court case. See ECF No. 15-3 at 2.17 Defendant Evans is in

privity with Defendant Harms and all John Doe officer and deputy defendants alleged to be

involved in the April 2017 detention because: (1) as the Court of Appeals of Maryland has stated

in another context, “a deputy sheriff functions as the alter ego of the sheriff,” Rucker v. Harford

Cty., 558 A.2d 399, 402 (Md. 1989); and (2) Defendant Evans’ purported liability in the previous

state court litigation was predicated on the alleged unlawful acts of Defendant Harms and the

John Doe officer and deputy defendants, ECF No. 15-3 at 2 (“On April 15, 2017, Mr. Collington

was detained by Officer J. Harms, ID 3512, of the Calvert County Sheriff’s Department. During

this detention, Officer Harms (or other unknown deputy sheriffs) conducted a warrantless

search[.]”). Thus, Defendant Evans had to represent the interests of, and defend the conduct of,

the present Law Enforcement Defendants in order to present a defense in the prior litigation. See

Bank of N.Y. Mellon v. Georg, 175 A.3d 720, 745 (Md. 2017) (“So, where persons, although not

formal parties of record, have a direct interest in the suit, and . . . they are so far represented by

another that their interests receive actual and efficient protection, any judgment recovered therein

is conclusive upon them to the same extent as if they had been formal parties.”).



17
 The Court takes judicial notice of the content of State court records pursuant to Fed. R. Evid. 201(b)(2). See
Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989).


                                                         19
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 20 of 38



        As to the second element of res judicata, the claim presented in the previous action must

be identical to the claim presented in the current action. Anne Arundel Cty. Bd. of Educ., 887

A.2d at 1037. Under Maryland’s transactional approach to the second element, “if the two claims

or theories are based upon the same set of facts and one would expect them to be tried together

ordinarily, then a party must bring them simultaneously.” Id. (“All matter which were litigated or

could have been litigated in the earlier case are conclusive in the subsequent proceeding.”

(emphasis in original) (internal quotation marks and citations omitted)).

        Here, the second element of res judicata is met. The claims regarding the April 2017

detention in the instant action, including Plaintiff’s claims of false arrest and false imprisonment,

are based on the same set of facts as alleged in the state court action. In fact, Plaintiff’s state

court complaint includes the same factual allegations verbatim as Plaintiff includes in Paragraphs

17, 18, 19, and 21 of the Amended Complaint in the instant case. Compare ECF No. 15-3 at 3

with ECF No. 6 ¶¶ 17–19, 21.

        Finally, as to the third element of res judicata, it is undisputed that there has been a final

judgment on the merits. ECF 15-4 at 2 (Judgment entered for Defendants in state court action).

Thus, the April 2017 detention cannot support Plaintiff’s claims for false arrest and false

imprisonment on res judicata grounds as well.

                        c.      September 2017 Detention

        The final detention upon which Plaintiff’s false arrest and false imprisonment claims can

be based is the September 2017 detention. Plaintiff alleges that on September 12, 2017, Law

Enforcement Defendants “effected an illegal detention which amounted to an unlawful arrest” of

Plaintiff when Defendant Harms and other John Doe officer and deputy defendants seized

Plaintiff’s person. ECF No. 6 ¶ 26. Plaintiff further alleges that “[i]n conjunction with the



                                                   20
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 21 of 38



September 12, 2017 incident, Calvert County Sheriff’s Deputies subsequently made

contradictory statements about the reason for their arrest of [Plaintiff].” Id. For example,

according to Plaintiff, the deputies told him “they had articulable suspicion and did not need

probable cause, even though they never provided the articulable suspicion nor explained the

subject matter of the articulable suspicion.” Id. In the alternative, the deputies “stated that they

had a credible ‘death threat’ against [Plaintiff,]” but again did not explain the basis for that claim.

Id. Additionally, as to this alternative cause for Plaintiff’s detention, other deputies later stated

that “they had no information as to any ‘death threat’ against [Plaintiff] and did not know why

any other Deputy would state that one existed.” Id.

        Plaintiff’s allegations regarding the September 2017 detention are sufficient to support a

false arrest or false imprisonment claim against at least some of the Law Enforcement

Defendants. Plaintiff has adequately pleaded that he was deprived of his liberty without his

consent, thus satisfying the first two elements of a false imprisonment or false arrest claim under

Maryland law. See Dett, 869 A.2d at 427. The Court can also make the reasonable inference,

based on Plaintiff’s allegations regarding the contradictory explanations the deputies gave for his

September 2017 detention, that this deprivation lacked legal justification, satisfying the third

element of a false arrest or false imprisonment claim. See id. Therefore, Plaintiff has pleaded all

three elements of a false arrest or false imprisonment claim such that those claims can withstand

a motion to dismiss.

        Plaintiff’s false arrest and false imprisonment claims, however, cannot survive as to all

Defendants against whom those claims are alleged. While Plaintiff’s Amended Complaint lists

all Defendants in this case and states that they “did intentionally and unlawfully engage in a

pattern of harassment and illegal detention and arrest and removal of property from Plaintiff[,]”



                                                  21
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 22 of 38



this conclusory allegation is insufficient to allege liability against all Law Enforcement

Defendants. ECF No. 6 ¶ 39; see also id. ¶ 46. Instead Plaintiff’s allegation that all fourteen

Defendants—plus, a previously unmentioned party, Defendant Neubauer—committed this tort is,

as Law Enforcement Defendants argue, improper group pleading. This type of pleading—where

the Plaintiff lists “everyone that could have been involved”—at best, “amounts to a conclusory

allegation that . . . [each Defendant was] somehow responsible for the wrongful conduct” and, at

worst, “must be read as an allegation that one of the [fifteen defendants] did [the] act, an

assertion that amounts to speculation and which is deficient under Twombly.” Proctor v. Metro.

Money Store Corp., 579 F. Supp. 2d 724, 744 (D. Md. 2008) (emphasis in original) (dismissing

the plaintiff’s complaint as to two individual defendants); Thomas v. Maryland, No. GJH-17-

1739, 2017 WL 6547733, at *6 (D. Md. Dec. 20, 2017) (“Plaintiffs seemingly list every possible

officer they can find, potentially including officers that were not present on the scene or omitting

others that were. Such an approach falls short of that which is required to overcome a motion to

dismiss.”). “The Court cannot permit Plaintiffs to go forward on a claim based on factual

allegations in which basic questions of who did what are completely unclear.” Proctor, 579 F.

Supp. 2d at 744. Plaintiff has specifically alleged the involvement of Defendant Harms and the

John Doe officer and deputy defendants in his September 2017 detention and, consequently, the

false arrest and false imprisonment claims will survive a motion to dismiss as to those parties;

however, the Court dismisses Plaintiff’s false arrest and false imprisonment claims as to all other

Law Enforcement Defendants.18

         Similar to their argument with respect to Plaintiff’s Fourth Amendment claim against



18
 The Court also dismisses Plaintiff’s claims as to Defendant Neubauer, to the extent that Plaintiff attempted to
make Defendant Neuberger a named defendant.


                                                         22
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 23 of 38



Defendant Harms based on the September 2017 detention, Law Enforcement Defendants argue

that, to the extent that Plaintiff’s false arrest and false imprisonment claims survive a motion to

dismiss as against Defendant Harms, the Court should grant summary judgment in Defendant

Harms’ favor because of his uncontested affidavit stating that he did not stop, detain, or arrest

Plaintiff on September 12, 2017, or a similar date. ECF No. 15-1 at 16. Plaintiff again states that

“Plaintiff will need to conduct discovery to determine the identity and roles of the officers

involved in that incident.” ECF No. 20-2 at 12. Consequently, the Court declines to grant

summary judgment in Defendant Harms’ favor for the same reasons discussed above with

respect to Plaintiff’s Fourth Amendment claim against Defendant Harms based on the September

2017 detention. See supra § III.A.1.a.

       The Court denies Law Enforcement Defendants’ Motion to Dismiss or for Summary

Judgment with respect to Plaintiff’s false arrest and false imprisonment claims to the extent those

claims are based on the September 2017 detention and are asserted against Defendant Harms and

John Doe officers and deputy defendants.

               2.      Negligence (Count 3)

       To establish a negligence claim under Maryland law, “a plaintiff must allege facts

showing that: (1) the defendant owes the plaintiff a duty of care; (2) the defendant breached that

duty; (3) the plaintiff sustained an injury or loss; and (4) the defendant’s breach of the duty was

the proximate cause of the plaintiff’s injury.” Balfour Beatty Infrastructure, Inc. v. Rummel

Klepper & Kahl, LLP, 155 A.3d 445, 451 (Md. 2017) (citation omitted); see also Valentine v. On

Target, Inc., 727 A.2d 947, 949 (Md. 1999) (“Facts must be pleaded with some specificity to

demonstrate that the elements which are required to sustain the cause of action exist.”). “The

existence of all of the elements including a legally recognized duty owed by this defendant to



                                                 23
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 24 of 38



this plaintiff or to a class of persons of which this plaintiff is a member is vital to sustaining a

cause of action in negligence.” Valentine, 727 A.2d at 949 (citation omitted). “Maryland defines

‘duty’ as ‘an obligation to which the law will give effect and recognition to conform to a

particular standard of conduct toward another.’” Balfour Beatty Infrastructure, Inc., 155 A.3d at

451 (quoting Jacques v. First Nat’l Bank of Md., 515 A.2d 756, 758 (Md. 1986)).

        Plaintiff alleges that “[t]he Defendants . . . had a duty to use reasonable care not to harm

[Plaintiff] or to violate his rights[,]” ECF No. 6 ¶ 53, and that they breached this duty by:

        a. Falsely arresting/detaining [Plaintiff];

        b. Improperly investigating the incident in question and refusing to provide him
           with information and protection at a time when they alleged that his life was
           in danger due to his status as a witness to a crime;

        c. Improperly accusing [Plaintiff] of crimes;

        d. Fail[ing] to properly train;

        e. Fail[ing] to properly evaluate before promoting or hiring; [and]

        f. Strip Searching [Plaintiff] on a Public Street[.]

Id. ¶ 54. Law Enforcement Defendants argue, however, that Plaintiff “fails to identify any

particular negligent act by any particular Defendant” and that, even had Plaintiff sufficiently

alleged negligence, the Sheriff and his deputies are immune from liability under the Maryland

Tort Claims Act (“MTCA”). ECF No. 15-1 at 16–17.

        First, for the reasons discussed above, see supra § III.B.1.c, Plaintiff’s allegations that

every Law Enforcement Defendant is liable without specifying how the individual Defendants

were involved does not satisfy the pleading requirements of Twombly. See Proctor, 579 F. Supp.

2d at 744 (“The Court cannot permit Plaintiffs to go forward on a claim based on factual

allegations in which basic questions of who did what are completely unclear.”). Thus, Plaintiff’s

negligence claim is dismissed against all Law Enforcement Defendants other than Defendants

                                                  24
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 25 of 38



Harms and the John Doe officer and deputy defendants, because the Amended Complaint is

devoid of reference to conduct by those other Law Enforcement Defendants.19

         Second, as Law Enforcement Defendants argue, pursuant to the MTCA, “State

personnel,” which includes “a sheriff or deputy sheriff of a county[,]” Md. Code Ann., State

Gov’t § 12-101(a)(6), “are immune from . . . liability in tort for a tortious act or omission that is

within the scope of the public duties of the State personnel and is made without malice or gross

negligence[.]” Md. Code Ann., Cts. & Jud. Proc. § 5-522. In other words, county sheriffs and

deputy sheriffs are not liable for ordinary negligence. Plaintiff argues, however, that despite

Count 3 being labeled negligence, “the Amended Complaint alleges facts sufficient to establish

gross negligence[.]” ECF No. 20-2 at 13. Under Maryland law, gross negligence is something

more than simple negligence; rather, it is “an intentional failure to perform a manifest duty in

reckless disregard of the consequences as affecting the life or property of another, and also

implies a thoughtless disregard of the consequences without the exertion of any effort to avoid

them.” Cooper v. Rodriguez, 118 A.3d 829, 845–46 (Md. 2015) (citation omitted). Further, “a

wrongdoer is guilty of gross negligence . . . only when he . . . inflicts injury intentionally or is so

utterly indifferent to the rights of others that he . . . acts as if such rights did not exist.” Id.

(citation omitted).

         To determine whether Plaintiff has pleaded a negligence claim that will survive a motion

to dismiss, for each of Defendants’ alleged breaches of duty, the Court analyzes whether Plaintiff

has both alleged facts sufficient to support all four elements of a negligence claim as well as

facts sufficient to establish gross negligence.


19
  The Amended Complaint does reference conduct by Defendant Kelly as well, but Plaintiff does not allege that
Defendant Kelly was directly involved in any of the conduct that the Court ultimately finds to satisfy the elements of
a negligence claim. See infra §§ III.B.2.a, III.B.2.f.


                                                         25
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 26 of 38



                         a.       Falsely arresting/detaining Plaintiff

        For the reasons discussed above, only Plaintiff’s September 2017 detention can support

Plaintiff’s claims that there was a false arrest or detention. See supra § III.B.1. Thus, the Court

will only consider the September 2017 arrest in relation to Plaintiff’s allegation that Law

Enforcement Defendants breached a duty of care by falsely arresting Plaintiff.

        With respect to the September 2017 detention, Plaintiff has alleged sufficient facts to

establish gross negligence at the motion to dismiss stage. Plaintiff claims that Defendant Harms

and other John Doe officer and deputy defendants detained him without legal justification and, to

cover their lack of cause, made contradictory statements regarding the justification for Plaintiff’s

arrest. ECF No. 6 ¶ 26. Moreover, one of those justifications was an alleged death threat, about

which Defendants refused to provide further information. Id. These allegations plausibly support

a claim that Law Enforcement Defendants intentionally failed to perform a duty—the duty to act

consistently with Plaintiff’s rights by not arresting or detaining him without cause, see U.S.

Const. amend. IV—thus, inflicting injury intentionally or with utter indifference to Plaintiff’s

rights. Cooper, 118 A.3d at 845–46. As a result, Defendant Harms and John Doe officer and

deputy defendants are not immune from liability under Md. Code Ann, Cts. & Jud. Proc. § 5-

522(b) as to Plaintiff’s negligence claim based on the September 2017 false arrest, and Plaintiff

has adequately stated a negligence claim against them.20 Law Enforcement Defendants’ Motion

to Dismiss or for Summary Judgment is denied with respect to Plaintiff’s negligence claim to the

extent that claim is against Defendant Harms and John Doe officer and deputy defendants based

on the unlawful detention of Plaintiff in September 2017.



20
  The Court also declines to grant summary judgment in Defendant Harms’ favor for the same reasons discussed
above. See supra §§ III.A.1.a; III.B.1.c.


                                                      26
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 27 of 38



                        b.     Improperly investigating the incident in question and refusing
                               to provide Plaintiff with information and protection at a time
                               when they alleged that his life was in danger due to his status
                               as a witness to a crime

        Plaintiff next alleges that Law Enforcement Defendants breached a duty “to use

reasonable care not to harm [Plaintiff] or violate his rights[,]” ECF No. 6 ¶ 53, by “[i]mproperly

investigating the incident in question and refusing to provide [Plaintiff] with information and

protection at a time when they alleged that his life was in danger due to his status as a witness to

a crime[,]” id. ¶ 54.

        As to the first half of this alleged breach—“improperly investigating the incident in

question[,]” id.—it is unclear to what conduct Plaintiff is referring, and thus the Court finds that

Plaintiff fails to state a claim of gross negligence, or even ordinary negligence, based on that

conduct.

        As to the second half of Plaintiff’s alleged breach—“refusing to provide [Plaintiff] with

information and protection at a time when they alleged that his life was in danger due to his

status as a witness to a crime”—the Court can reasonably infer that Plaintiff is referring to

conduct that occurred during and after the September 2017 detention. ECF No. 6 ¶ 54.

Specifically, the Court infers that the phrase “refusing to provide Plaintiff with information and

protection” refers to Plaintiff’s allegation that Law Enforcement Defendants told Plaintiff “that

they had a credible ‘death threat’ against [Plaintiff], but never stated the basis or circumstances

of the threat nor provided information as to its source[,]” other times told him that “they had no

information as to any ‘death threat[,]’” and still other times “stated that they would not provide

information or protection about the ‘death threat’ unless [Plaintiff] came in to give them

information, but declined to accept a request for an appointment to do so.” Id. ¶ 26. However, the

connection between this conduct and the alleged “duty to use reasonable care not to harm


                                                 27
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 28 of 38



[Plaintiff] or to violate his rights” is unclear. Id. ¶ 53. Thus, Plaintiff has not sufficiently alleged

it breached a duty owed to him. See Aurel v. Miller, No. ELH-15-1422, 2015 WL 2450981, at *1

(D. Md. May 21, 2015) (citing Small v. Endicott, 998 F.2d 411, 417–18 (7th Cir. 1993)) (stating

that a district is not required to “construct the plaintiff’s legal arguments for him”); see also

Valentine, 727 A.2d at 949 (“The existence of all of the elements including a legally recognized

duty owed by this defendant to this plaintiff or to a class of persons of which this plaintiff is a

member is vital to sustaining a cause of action in negligence.”). Law Enforcement Defendants’

Motion to Dismiss or for Summary Judgment is granted with respect to Plaintiff’s negligence

claim to the extent that claim is based on the conduct described in this subsection.

                        c.      Improperly accusing Plaintiff of crimes

        Plaintiff alleges that Defendants have breached a “duty to use reasonable care not to harm

[Plaintiff] or to violate his rights[,]” ECF No. 6 ¶ 53, by “improperly accusing [Plaintiff] of

crimes[,]” id. ¶ 54. The Court is unable to deduce what conduct this allegation refers to—or even

whether it refers to conduct by Law Enforcement Defendants rather than by State Defendants,

who now have been dismissed from this case—and thus finds Plaintiff has failed to state a

negligence claim based on accusing Plaintiff of crimes. See Fed. R. Civ. P. 8(a). Moreover, even

if this factually unsupported allegation was sufficient to state a negligence claim, Plaintiff

certainly has not presented facts sufficient to establish gross negligence. Therefore, the Court

dismisses the claim on immunity grounds under Md. Code Ann., Cts. & Jud. Proc. § 5-522(b) as

well. The Court grants Law Enforcement Defendants’ Motion to Dismiss or for Summary

Judgment with respect to Plaintiff’s negligence claim to the extent it is based on the Law

Enforcement Defendants improperly accusing Plaintiff of crimes.




                                                   28
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 29 of 38



                        d.      Failure to properly train

        Plaintiff’s allegation that Defendants are liable for the tort of negligence due to a “failure

to properly train[,]” ECF No. 6 ¶ 54, does not satisfy the pleading requirements outlined in

Twombly and Iqbal because the only factual allegation supporting Plaintiff’s negligent failure to

train claim is the conclusory statement that “the State of Maryland, Calvert County, the Calvert

County Sheriff’s Department, the Calvert State’s Attorney and the Calvert State’s Attorney’s

Office failed to properly train the police officers and prosecutors involved in this investigation,

arrest, indictment and prosecution.” ECF No. 6 ¶ 33. This singular factual allegation provides no

information regarding what training Defendants allegedly failed to provide and what problematic

conduct resulted from the deficiency of training. Thus, the Court grants, in part, Law

Enforcement Defendants’ Motion and dismisses Plaintiff’s negligence claim to the extent it relies

on the allegation that Defendants’ failed to properly train the police officers and prosecutors

involved in the conduct underlying this case.

        Moreover, all of the parties that allegedly failed to train the police officers and

prosecutors involved in the conduct underlying this case have either already been dismissed from

this action or cannot be held liable in federal court for an alleged failure to train. First, the State

of Maryland, the Calvert State’s Attorney, and the Calvert State’s Attorney’s Office—to the

extent the State’s Attorney’s Office was a separate party—have now been dismissed from this

action, leaving only allegations against Calvert County and the Calvert County Sheriff’s

Department. Second, “as a matter of Maryland law, the Sheriff and Deputy Sheriffs of [Calvert]

County are officials and/or employees of the State of Maryland rather than of [Calvert] County.”

Rucker, 558 A.2d at 402 (“The role of a sheriff as a State constitutional officer whose duties are

subject to control by the General Assembly leads us to the conclusion that sheriffs are State



                                                   29
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 30 of 38



rather than local government employees. Because a deputy sheriff functions as the alter ego of

the sheriff, and exercises the same authority, we reach the same conclusion with respect to

deputy sheriffs.”). Calvert County cannot be held liable for a failure to train state employees.

Finally, because Calvert County Sheriff’s Department—to the extent it is a named defendant in

this case—is an agency of the State of Maryland, it, like the State of Maryland, is protected by

sovereign immunity under the Eleventh Amendment. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). Thus, Plaintiff’s negligent failure to train claim is

dismissed on this ground as well.

                       e.      Failure to properly evaluate before promoting or hiring

       Plaintiff’s claim that Defendants breached a duty to Plaintiff by failing to properly

evaluate their subordinates before promoting or hiring them has even less factual support than

Plaintiff’s negligent failure to train claim. The only other references to hiring in the Amended

Complaint are Plaintiff’s allegations that the Calvert County Sheriff’s Department and the Office

of the State’s Attorney for Calvert County are responsible for establishing their respective

policies “regarding the screening, hiring, training, monitoring, and supervision of all” their

respective subordinates. ECF No. 6 ¶¶ 3, 6. The Amended Complaint provides no information

regarding which subordinates Plaintiff thinks were improperly hired or promoted or how the

alleged failure to evaluate harmed Plaintiff. These barebone allegations do not meet Plaintiff’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief[.]’” Twombly, 550 U.S. at 555

(alteration in original). Moreover, the Office of the State’s Attorney for Calvert County is

dismissed from this action by concession, to the extent it ever was a named Defendant, and the

Calvert County Sheriff’s Department is immune from tort liability in federal court under the

Eleventh Amendment. See supra § III.B.2.d. The Court grants, in part, Law Enforcement



                                                 30
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 31 of 38



Defendants’ Motion and dismisses Plaintiff’s negligence claim to the extent it is based on a

failure to evaluate properly before hiring or promoting.

                       f.      Strip searching Plaintiff on a public street

       Plaintiff alleges that Defendants breached a duty to Plaintiff by strip searching Plaintiff

on a public street resulting in damages to Plaintiff. ECF No. 6 ¶ 54. This negligence claim is

supported by Plaintiff’s allegation, in the Amended Complaint, that on March 30, 2018, DFC

Holt conducted a traffic stop on Plaintiff’s 2017 Jeep Renegade “pursuant to a search and seizure

warrant for the body of [Plaintiff] and the . . . vehicle” and, during that search and seizure, “[t]he

officers conducted a strip search of [Plaintiff’s] body on a public street, despite the fact that there

was no exigency or other reason the search of [Plaintiff’s] person could not have been done in a

private location.” ECF No. 6 ¶ 28.

       The Court finds Plaintiff’s allegations regarding being strip searched on a public street

are sufficient to establish gross negligence. As alleged, conducting a strip search on a public

street with no apparent reason why the search could not have been done in private could be

considered an “intentional failure to perform a manifest duty”—i.e., Defendant’s duty to not

violate Plaintiff’s right to be free from unreasonable searches, U.S. Const. amend. IV—“in

reckless disregard of the consequences[.]” Cooper, 118 A.3 at 845–46; see also Paulino v. State,

924 A.2d 308, 319 (Md. 2007) (holding that a strip search conducted in a well-lit public car wash

in front of members of the public in the absence of exigent circumstances was an unreasonable

search in violation of the Fourth Amendment). Thus, Plaintiff’s negligence claim, to the extent

that it is based on the March 2018 strip search, survives Law Enforcement’s Motion, but only as

to the John Doe officer and deputy defendants since Plaintiff has not alleged any of the named

defendants participated in the strip search.



                                                  31
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 32 of 38



                  3.        Violations of Maryland Declaration of Rights/State Constitutional
                            Claim (Count 4)

         Similar to Plaintiff’s federal constitutional claims in Count 7, see supra § III.A.1,

Plaintiff’s state constitutional claims in Count 4 are not pleaded in a way that adequately gives

notice to Defendants of the grounds of Plaintiff’s entitlement to relief, impeding Defendants

ability to frame responsive pleadings and prepare defenses. See, e.g., ECF No. 6 ¶ 58 (stating that

Defendants engaged in the illegal conduct mentioned in the Amended Complaint “to the injury

of [Plaintiff] and deprived him of his then existing and clearly established rights, privilege and

immunities secured to him by Declaration of Rights of the Constitution of the State of Maryland,

including but not limited to Articles 2, 19, 24, and 26, and arising under the laws and statutes of

the State of Maryland.” (emphasis added)).21 Nevertheless, considering Plaintiff’s other

allegations and claims, it is reasonably clear that the Law Enforcement Defendants’ conduct that

Plaintiff is concerned about is the September 12, 2017 illegal detention of Plaintiff.22 It is also

reasonably clear that the relevant constitutional provision at issue is Article 26 of the Maryland

Declaration of Rights, which is in pari materia with the Fourth Amendment of the United States

Constitution. See Gadson v. State, 668 A.2d 22, 26, 26 n.3 (Md. 1995). Thus, for the reasons

discussed with respect to Plaintiff’s Fourth Amendment claim based on the September 2017

detention, Plaintiff has alleged an Article 26 Declaration of Rights claim sufficient to survive a




21
  Plaintiff does not even narrow down which statutes could apply to the conduct alleged in the Amended Complaint,
seemingly leaving all Maryland statutes as fair game to be considered a source of Defendants’ liability.
22
  It is also likely that Plaintiff wishes to seek redress for the unnecessarily rough stop and arrest in February 2017
and the April 2017 unwarranted search and seizure of his property. However, as discussed above, such claims are
barred by the statute of limitations and res judicata, respectively. See supra §§ III.B.1.a, III.B.1.b. In contrast,
Plaintiff does not appear to attempt to bring a state constitutional claim for the March 2018 public strip search as it is
not mentioned in the allegations found under Count 4 but is mentioned in the allegations regarding his federal
constitutional claim in Count 7. Compare ECF No. 6 ¶¶ 59 with id. ¶ 88.



                                                           32
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 33 of 38



motion to dismiss against Defendant Harms and the John Doe officer and deputy defendants.23

See supra § III.A.1.a; see also Gadson, 668 A.2d at 26 (Md. 1995) (stating that Article 26 of the

Maryland Declaration of Rights “prohibits police from detaining an individual, even briefly,

absent some ‘articulable reason’ that the person seized is or has been engaged in criminal

activity”); ECF No. 6 ¶ 26 (“Calvert County Law enforcement then effected an illegal detention

. . . when Calvert County Sheriff’s Deputies, including Officer Harms and other unknown

officers seized his person on or about September 12, 2017.”); id. (“Calvert County Sheriff’s

Deputies subsequently made contradictory statements about the reason for their arrest of

[Plaintiff, including stating] that they had articulable suspicion and did not need probable cause,

even though they never provided articulable suspicion nor explained the subject matter of the

articulable suspicion.”). However, Plaintiff has not alleged that any of the other Law

Enforcement Defendants were involved in the September 2017 detention, and thus Plaintiff’s

state constitutional claim is dismissed as to those Law Enforcement Defendants. See supra

§§ III.A.1.a, III.B.1.c.

        Like the Court observed with respect to Plaintiff’s federal constitutional claims, there

may be other state constitutional claims that Plaintiff intended to allege. However, the Court

declines to undertake the task of identifying every semi-plausible state constitutional claim

Plaintiff could bring based on the facts he alleges in the Amended Complaint. Aurel, 2015 WL

2450981, at *1.

                 4.        Vicarious Liability (Count 5)

        Plaintiff labeled the fifth Count in the Amended Complaint, Vicarious Liability. The



23
  The Court declines to grant summary judgment in Defendant Harms’ favor for the same reasons discussed above.
See supra § III.A.1.a.


                                                      33
         Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 34 of 38



Court grants Law Enforcement Defendants’ Motion to Dismiss or for Summary Judgment as to

Count 5 for three reasons. First, to the extent that Plaintiff is attempting to bring a separate

“vicarious liability” cause of action, such a cause of action does not exist. Stewart v. Bierman,

859 F. Supp. 2d 754, 768 n.8 (“[T]here is no separate cause of action for respondent superior;

rather, it is a doctrine that imputes liability for a cause of action to a principal.”). Second, to the

extent Plaintiff is asserting that the State of Maryland is vicariously liable for any of the claims

presented in the Amended Complaint, the State of Maryland is immune from suit in federal court

pursuant to the Eleventh Amendment, see Pennhurst State Sch. & Hosp., 465 U.S. at 100; and,

regardless, has been dismissed from this action. Third, and finally, to the extent Plaintiff is

asserting that Calvert County is vicariously liable for any of the claims presented in the

Amended Complaint, the individual Law Enforcement Defendants whose conduct is at issue are

not agents of the county but rather are agents of the state. Md. Code Ann., State Gov’t § 12-

101(a)(6) (defining “State personnel” to include “a sheriff or deputy of a county”); Willey v.

Ward, 197 F. Supp. 2d 384, 387–88 (D. Md. 2002) (“[A]s a matter of Maryland law, the Sheriff

and Deputy Sheriffs of [a Maryland County] are officials and/or employees of the State of

Maryland rather than of [the] County.” (alterations in original) (quoting Rucker, 558 A.2d at

402)). Thus, the Court dismisses Count 5.

                5.      Malicious Prosecution (Count 6)

        Plaintiff brings a malicious prosecution claim in Count 6. Specifically, Plaintiff alleges

that the Defendants “commenced several criminal proceedings to be instituted against

Plaintiff . . . based upon information which the[y] knew or should have known was false.

Further, the agents of the defendants came into possession of information which a reasonable

person would have realized affected the decision to prosecute.” ECF No. 6 ¶ 80. Then, in the



                                                   34
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 35 of 38



alternative, Plaintiff alleges that “Defendants properly instituted the action, but soon thereafter

came into possession of information which demonstrated probable cause was lacking, yet the

Defendants’ agents did not take action to release [Plaintiff] from custody and/or have the charges

removed.” Id. ¶ 81. These allegations do not sufficiently set forth a claim for malicious

prosecution such that it will survive a motion to dismiss.

       Under Maryland law:

       The necessary elements of a case for malicious prosecution of a criminal charge
       are . . . (a) a criminal proceeding instituted or continued by the defendant against
       the plaintiff, (b) termination of the proceeding in favor of the accused, (c) absence
       of probable cause for the proceeding, and (d) malice, or a primary purpose in
       instituting the proceeding other than that of bringing an offender to justice.

Montgomery Ward v. Wilson, 664 A.2d 916, 922 (Md. 1995) (internal quotation marks and

citations omitted). Plaintiff’s allegations cannot support all four of these elements for any of the

criminal cases against Plaintiff referenced in the Amended Complaint.

       In the Amended Complaint, Plaintiff references four criminal cases Defendants allegedly

brought against him. The first case Plaintiff references is numbered 04-K-10-000228 and is a

case in which Plaintiff pled guilty, and thus the case was not terminated in his favor and cannot

support a malicious prosecution claim. ECF No. 6 ¶ 16. The second case Plaintiff references was

brought as a result of the February 19, 2017 “unnecessarily rough stop and arrest.” Id. As an

initial matter, the involved parties in this second case do not include any of the Law Enforcement

Defendants—the plaintiff is the State of Maryland, which is immune from suit in federal court

and has been dismissed from this case, and the Complainant is a trooper with the Maryland State

Police. ECF No. 15-6 at 2. Moreover, this second case, although resulting in the charge being

nolle prossed, cannot form the basis of a malicious prosecution claim because such a claim

would be barred by Maryland’s three-year statute of limitations. The case was instituted in

February 2017, id., and the instant action was not filed until April 2020, ECF No. 1. Md. Code
                                                 35
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 36 of 38



Ann., Cts. & Jud. Proc. § 5-101 (“A civil action at law shall be filed within three years from the

date it accrues unless another provision of the Code provides a different period of time within

which an action shall be commenced.”). The third case Plaintiff references is numbered

6O00060962 and was placed on the stet docket. ECF No. 6 ¶ 16. Thus, this third case cannot

support a malicious prosecution claim either because it did not terminate in Plaintiff’s favor.

Hines v. French, 852 A.2d 1047, 1057 (Md. Ct. Spec. App. 2004) (“A stet on a charge resulting

from an agreement with the prosecutor is not a verdict in favor of appellant” for the purposes of

“the second element for malicious prosecution”). The final case Plaintiff references in the

Amended Complaint is the criminal case resulting from the warranted searches of a Calvert

County residence, Plaintiff’s car, and Plaintiff’s person in March 2018. ECF No. 6 ¶ 29. In that

case, Plaintiff was indicted and convicted. Id. However, the Maryland Court of Special Appeals

vacated Plaintiff’s conviction and the case was remanded for a new trial. ECF No. 15-10 at 18.

To the Court’s knowledge the new trial has not yet occurred. Thus, this fourth and final

referenced case has not yet terminated for the purposes of a malicious prosecution claim.

Moreover, Plaintiff’s allegation that this fourth case resulted from Law Enforcement Defendants’

discovery—during three warranted searches—of marijuana, 6.3 grams of suspected cocaine, and

a digital scale with suspected cocaine residue, ECF No. 6 ¶¶ 28, 29, contradicts the plausibility

of any allegation that the proceeding lacked probable cause, the third element of a malicious

prosecution claim. Thus, the case resulting from the March 2018 searches cannot support a

malicious prosecution claim.

       Because all four criminal cases Plaintiff references in his Amended Complaint cannot

support a malicious prosecution claim, the Court grants Law Enforcement Defendants Motion to

Dismiss or for Summary Judgment as to Count 6.



                                                36
          Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 37 of 38



                                                         ***

         For the reasons discussed above, only the following claims survive Law Enforcement

Defendants’ Motion to Dismiss or for Summary Judgment, ECF No. 15, and State Defendants’

Motion to Dismiss, ECF No 22: (1) the § 1983 Fourth Amendment claim (Count 7) against

Defendant Harms and John Doe officer and deputy defendants based on the September 2017

detention; (2) the § 1983 Fourth Amendment claim (Count 7) against John Doe officer and

deputy defendants based on the March 2018 strip search; (3) the false arrest and false

imprisonment claims (Count 1 and 2) against Defendant Harms and John Doe officer and deputy

defendants based on the September 2017 detention; (4) the negligence claim (Count 3) against

Defendant Harms and John Doe officer and deputy defendants based on the September 2017

detention; (5) the negligence claim (Count 3) against John Doe officer and deputy defendants

based on the March 2018 strip search; and (6) the Article 26 Declaration of Rights claim (Count

4) against Defendant Harms and John Doe officer and deputy defendants based on the September

2017 detention. The Court dismisses all other remaining claims.24




24
   The Court notes that Defendant Gains has not filed a motion to dismiss or any other responsive pleading in
response to Plaintiff’s Amended Complaint. However, Plaintiff does not include in his Amended Complaint any
specific allegations stating that Defendant Gains was involved in any of the conduct that forms the basis for
Plaintiff’s numerous state and federal claims. Rather, Plaintiff’s only allegations again Defendant Gains are the
allegations where Plaintiff claims broadly that every Defendant was responsible for the conduct in question. See,
e.g., ECF No. 6 ¶ 39 (“Defendants State of Maryland, Calvert County, Calvert County Sheriff Mike Evans, Calvert
County Sherriff’s Deputies J. Harms ID 3512, Officer Gains, Deputy Buck, Deputy Kelly 5782, Deputy Wilson,
Sgt. Borchesky, Detective Wells, Captain Ireland, and other known and unknown Officers of the Calvert County
Sheriff’s Department , Calvert County State’s Attorney and Assistant Calvert County State’s Attorney Lisa Ridge
individually and/or through their agents, servants and /or employees as well as Defendant Neubauer, did
intentionally and unlawfully engage in a pattern of harassment and illegal detention and arrest and removal of
property from Plaintiff.” (emphasis added)). The Court thus dismisses Plaintiff’s claim against Defendant Gains
pursuant to its authority under 28 U.S.C. § 1915(e)(2)(B). See Thomas, 2017 WL 6547733, at *6 (“Plaintiffs
seemingly list every possible officer they can find, potentially including officers that were not present on the scene
or omitting others that were. Such an approach falls short of that which is required to overcome a motion to
dismiss.”); Vinnedge, 550 F.2d at 928 (dismissing the plaintiff’s claim because plaintiff did not allege the required
“personal connection” between the plaintiff’s constitutional rights violation and the defendant).


                                                          37
        Case 8:20-cv-00966-GJH Document 26 Filed 07/26/21 Page 38 of 38



IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s claims against State Defendants’ Motion to Dismiss

is granted by concession and Law Enforcement Defendants’ Motion to Dismiss or for Summary

Judgment is granted, in part, and denied, in part. A separate Order shall issue.


Date: July   26, 2021                                        __/s/________________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                38
